Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
 Claims 1-20 are pending.


Allowable Subject Matter
  Claims 12-18 are allowable.


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites A method, comprising: capturing images of a user at a start of a transaction; deriving features from the images; determining from the features, transaction details for the transaction, and fraud rules whether fraud is present, fraud is not present, or fraud is potentially present for the transaction; and suspending the transaction…when fraud is present.
 The limitations of capturing images of a user at a start of a transaction; deriving features from the images; determining from the features, transaction details for the transaction, and fraud rules whether fraud is present, fraud is not present, or fraud is potentially present for the transaction; and suspending the transaction…when fraud is present comprise an abstract idea of risk mitigation, a fundamental economic practice, combined with an abstract idea of a commercial or legal interaction, which both fall within the grouping of methods of organizing human activity. Other than reciting on a transaction terminal, at the transaction terminal,  nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to risk mitigation combined with commercial or legal interactions.  If claim limitations, under broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then the claim falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites abstract ideas.
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a transaction terminal.  
This element is recited at a high level of generality (i.e., as a generic transaction terminal performing generic  terminal functions of starting a transaction and suspending  a transaction) such that the limitations reciting functions of the terminal amount to no more than mere instructions to apply the exception using generic terminal elements.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional element of a transaction terminal amounts to no more than a generic components to apply the exception.  Using generic components to apply a judicial exception cannot provide an inventive concept.  The claim is not patent eligible.
Dependent claims 2-11 recite sending the features and the images to a fraud review …on a remote review …when fraud is potentially present; capturing further includes obtaining the images… when a card is provided… to initiate the transaction; obtaining further includes detecting the start of the transaction based on a presence of files…the images for the transaction to the files as the images are captured; deriving further includes obtaining as a first feature a face print from a face of the user represented in the images; deriving further includes obtaining as second features facial expressions of the user during the transaction from the images; deriving further includes obtaining as third features behaviors or actions taken by the user during the transaction from the images; determining further includes generating a fraud score from the first feature, the second features, and the third features based on historical fraud features for known fraud; generating further includes adjusting the fraud score based on the transaction details; adjusting further includes determining fraud is present when the fraud rule indicates that a particular user face print for a given user conducted multiple transactions within a given period of time using different accounts, and wherein the face print for the user matches a second face print for the user to a previous transaction conducted within the given period of time and the transaction details includes a first account that does not match a second account in second transaction details associated with the previous transaction; determining further includes providing the features and transaction details to a …algorithm as input and receiving as output a fraud score, comparing the fraud score against a threshold value and determining whether fraud is present, fraud is not present, or fraud is potentially present based on the comparing and the fraud rules. These limitations serve only to further describe the implemented abstract idea. Furthermore, the recitation of the apparatus amounts to no more than generic components to apply the abstract idea, and does not integrate the abstract idea into a practical application. The additional elements of fraud review interface, a remote review terminal, a camera of the transaction terminal, a card reader on the transaction terminal, a network- accessible location; the transaction terminal streams; by the camera; a face print; machine-learning algorithm, are recited at a high level of generality and do not add significantly more to the abstract idea.  There is no improvement to the functioning of computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem. 
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of organizing human activity pertaining to concepts involving risk mitigation and commercial or legal interaction; specifically, capturing images of a user at a start of a transaction; deriving features from the images; determining from the features, transaction details for the transaction, and fraud rules whether fraud is present, .  The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 1-11 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 10, 11, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 10, the claim recites, “…determining fraud is present when the fraud rule indicates that a particular user face print for a given user conducted multiple transactions within a given period of time using different accounts…”  (Emphasis added).  The claim recites  a particular face print conducted multiple transactions.  This is unclear. Dependent claim 11 determining fraud is present when the fraud rule indicates that a given user associated with a particular user face print  conducted multiple transactions within a given period of time using different accounts…”
With regard to claim 19, the claim recites, “…capture images of operators conducting transactions on the transaction terminal; set a timer for each operator on a first transaction by that operator; detect based on the images and the timers when a given operator is attempting multiple transactions using different accounts within a predetermined amount of time based on a given timer and corresponding images associated with the given operator…”  (Emphasis added).  The claim recites capturing images of operators, but then recites detecting attempted use of different accounts in multiple transactions.  Since the claim recites only that the images comprise operators, and not transaction or account data, the detecting step is unclear.  Dependent claim 20 inherits the same deficiency and is rejected for the same reason.  For purposes of examination, the limitation is interpreted as, “…capture images of operators conducting transactions on the transaction terminal; set a timer for each operator on a first transaction by that operator; detect, based on the images and the timers and transaction data, a given operator is attempting multiple transactions using different accounts within a predetermined amount of time based on a given timer and corresponding images associated with the given operator…”  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1-5, 11 are rejected under 35 U.S.C. 102(a) (1) and 102(a)(2) as being anticipated by O’Reilly (US Publication 2014/0067679).
With regard to claim 1, O’Reilly discloses  A method, comprising: capturing images of a user at a start of a transaction on a transaction terminal ([75], “…Associated with each ATM 100 there may be one or more Video Cameras 108 set up to record video of the Card User 109 as they use the ATM 100.”; [78], “…When a transaction starts at an ATM 100, then the Real Time Analyzer 204 is kicked in, by sending it the transaction data. It then asks the Video Collector 202 to collect current video from the corresponding Video Cameras 108 as Video Data 101.”;  Figure 1); 
deriving features from the images ([77], “…An Analytics Engine 203 is responsible for two functions, firstly taking a video stream, extracting facial features…”; Figure 2); 
determining from the features, transaction details for the transaction, and fraud rules whether fraud is present, fraud is not present, or fraud is potentially present for the transaction ([77], “…An Analytics Engine 203 is responsible for two functions, firstly taking a video stream, whether fraud is present, fraud is not present, or fraud is potentially present…”  The case where fraud is present is not recited as being a required case.); 
and suspending the transaction at the transaction terminal when fraud is present ([80], “In real-time analysis the Alarm Reporter 206 may be linked back to the ATM 100 or other terminal providing video and transaction data, to enable or disable the transaction…the Alarm Reporter 206 may have multiple trigger levels and determination processes such as approving/cancelling a transaction…”).

With regard to claim 2, O’Reilly discloses the method of claim 1 as above, and further discloses sending the features and the images to a fraud review interface on a remote review terminal when fraud is potentially present ([76], “…If background analytics are required, the Passive Analytics Server 104 can reside outside the Branch Office 110, and raise alarms for possible fraud in the background. If real-time analysis is required, then the Passive Analytics Server 104 may reside at the Branch Office 110, or at another local/regional location to cut down on time. For example, a Passive Analytics Server 104 may be associated with a fixed number of Branch Offices 110 of a particular bank, e.g. HSBC or Bank of America, or an area such as for example Arlington, Va. Likewise, Passive Analytics Servers 104 may be associated with specific financial providers and/or financial instruments as well as specific retailers or service providers, for example…”; Figure 1, where the sending at any time is interpreted as indicative of potential fraud; [131], “…The analytics server may be local to the terminal or remote and be analyzing real-time or offline from the authenticated user-initiated transactions.  The analytics server being configured to extract user characteristic features from the image data associated with authenticated transactions…”).

With regard to claim 3, O’Reilly discloses the method of claim 1 as above, and further discloses wherein capturing further includes obtaining the images from a camera of the transaction terminal when a card is provided to a card reader on the transaction terminal to initiate the transaction ([75], “Each ATM 100 stores Transaction Data 102 every time a Card User 109 inserts their card and performs a transaction. Included within this Transaction Data is the identity (ID) of the person and the start and end time that the transaction took place. This 

With regard to claim 4, O’Reilly discloses the method of claim 3 as above, and further discloses wherein obtaining further includes detecting the start of the transaction based on a presence of files in a network- accessible location ([75], “…Each ATM 100 stores Transaction Data 102 every time a Card User 109 inserts their card and performs a transaction. Included within this Transaction Data is the identity (ID) of the person and the start and end time that the transaction took place. This Transaction Data 102 is accessible through an API 113 over the LAN 105.”),
wherein the transaction terminal streams the images for the transaction to the files as the images are captured by the camera ([75], “…Associated with each ATM 100 there may be one or more Video Cameras 108 set up to record video of the Card User 109 as they use the ATM 100. These Video Cameras 108 store the video as Video Data 101, which is accessible through an API 114 over the LAN 105. The LAN 105 is connected to the WAN 106 by standard means. In a Cloud Service/Head Office 111, there is a Transaction Database 103 which collects all the data using the LAN 107 and the WAN 106 from each Transaction Data 102 at each ATM 100 in each Branch Office 110 using API 113.”; [77], “…Within Passive Analytics Server 104 there is a Video Collector 202, which uses API 114 to collect specific video from Video Data 101 based on time and duration. A Transaction Collector 201 uses API 115 to collect transactions from the Transaction Database 103. An Analytics Engine 203 is responsible for two functions, firstly taking a video stream…”; Figure 1, Figure 2).

With regard to claim 5, O’Reilly discloses the method of claim 1 as above, and further discloses wherein deriving further includes obtaining as a first feature a face print from a face of the user represented in the images. ([77], “…An Analytics Engine 203 is responsible for two functions, firstly taking a video stream, extracting facial features from it and storing the facial features against a particular user as User Data 112, and secondly taking a video stream, extracting facial features from it and matching it to stored User Data 112…”). 

With regard to claim 11, O’Reilly discloses the method of claim 1 as discussed above.  O’Reilly further discloses providing the features and transaction details to a machine learning algorithm as input and receiving as output a fraud score, ([28], “…an analytics server for processing image data from the camera, the analytics server being configured to extract user characteristic features from the image data associated with authenticated transactions and iteratively update a user database of the user characteristic features over multiple authenticated transactions, and wherein the analytics server is further configured to compute a match score, based on preset rules, of the user characteristic features for a current transaction with the user characteristic features associated with a current user stored in the user database…,”[54], [55], “…Recognition algorithms can be divided into two main approaches, geometric, which look at distinguishing features, or photometric, which is a statistical approach that distills an image into values and compares the values with templates to eliminate variances. Common recognition algorithms include Principal Component Analysis (PCA) using eigenfaces, Linear Discriminate Analysis, Elastic Bunch Graph Matching using the Fisherface algorithm, the Hidden Markov comparing the fraud score against a threshold value and determining whether fraud is present, fraud is not present, or fraud is potentially present based on the comparing and the fraud rules ([28] raise an alarm when the match score fails to meet a threshold value.”; [131]).


Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over O’Reilly (US Publication 2014/0067679), in view of Crowell (US Publication 20150066764).
With regard to claim 6, O’Reilly discloses the method of claim 5 as above, and further discloses wherein deriving further includes obtaining…facial expressions of the user during the transaction from the images ([126], “…Step 3085: Global Feature Extraction: Texture Filtering deriving further includes obtaining as second features facial expressions of the user during the transaction from the images ([8], [16], “…Generally, the method 200 extends authentication techniques to include facial recognition and emotion analysis as additional authentication factors. Users can define any type of rule related to their account. The authenticator application 112 will in turn enforce the rules and corresponding predefined actions, such as limiting an amount of funds that can be withdrawn under specific circumstances.”; [20], “…If the account holder has specified emotion rules that should be applied to the transaction through emotion detection, the authenticator application 112, at step 265, processes the image (or video feed) to parse emotions from the image/video data.”;  Figure 2).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method of fraud detection and mitigation as disclosed by O’Reilly with the further modification of  using facial expressions as second features in analysis techniques as disclosed by Crowell, because employing an additional factor would “…provide enhanced security and additional functionality…,”  (See Crowell, [7]).

With regard to claim 7, O’Reilly in view of Crowell disclose the method of claim 6 as above, and Crowell further discloses deriving further includes obtaining as third features behaviors or actions taken by the user during the transaction from the images ([16], [20], “…the authenticator application 112, at step 265, processes the image (or video feed) to parse emotions from the image/video data. For example, the authenticator application 112 may determine that the user is nervous, angry, scared, or is exhibiting fear…,” where ‘exhibiting fear’ is interpreted as a behavior or action taken by the user).

With regard to claim 8, O’Reilly in view of Crowell disclose the method of claim 7 as above, and O’Reilly further discloses wherein determining further includes generating a fraud score from the first feature…based on historical fraud features for known fraud ([54], “…in the fifth step, matching, the newly acquired facial data is compared to the stored data such as through 1:N matching wherein a search for a match to a face is achieved through looking at all faces in the database and a list is created with scores/hits…”; [95], “…Step 312: Alarm Trigger: wherein, based on a predetermined set of rules, if a feature does not match to a predetermined score or scores, an alarm or a set of alarms may be triggered.”).  O’Reilly discloses generating a fraud score and further discloses the score being based on a comparison of current image data to the stored data, as noted, where a mismatch of faces is interpreted as a historical fraud feature for known fraud.  O’Reilly does not specifically disclose the fraud features comprising second features and third features, as in the facial expressions or behaviors/actions recited in claims 6 and 7.  However, Crowell discloses second features facial expressions of the user during the transaction from the images ([8], [16], [20]) and third features behaviors or actions taken by the user during the transaction from the images ([16], [20]).  



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over O’Reilly (US Publication 2014/0067679), in view of Crowell (US Publication 20150066764), in further view of Scragg (US Publication 2011/0016052).
With regard to claim 9, O’Reilly in view of Crowell disclose the method of claim 8 as above, and O’Reilly further discloses generating a fraud score ([54], [95]), as discussed above in claim 8. However, O’Reilly discloses generating the fraud score on basis of images received, and not specifically based on transaction details.  However, Scragg discloses generating further includes adjusting the fraud score based on the transaction details ([53]-[57], where event ‘values’ are determined, and each can be indicative of fraud and therefore represent a fraud score, as in [55], “If the activity total is satisfied by the operator, then the associated payment request may be indicative of a fraud condition. In this example, the activity total aspect of the ATM rule may indicate fraud when three or more unverified ATM deposits have been made within the previous 48 hours before the payment request…,” or a score may be based on several fraud conditions, as in [57], “If the card holder's historical transaction records indicate that the previous transaction type was an ATM transaction and three or more unverified deposits totaling more than $1500 have been made in the past 48 hours, then all fraud conditions have been met and the transaction will be denied. Alternatively, the ATM rule 619 may only require that one .



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O’Reilly (US Publication 2014/0067679), in view of Crowell (US Publication 2015/0066764), in further view of Scragg (US Publication 2011/0016052), in further view of Paliga (AU 2017/201198). 
With regard to claim 10, O’Reilly in view of Crowell, in further view of Scragg, disclose the method of claim 9 as above, and Scragg discloses adjusting fraud scores based on fraud rules. O’Reilly further discloses a timer, ([75], “…Each ATM 100 stores Transaction Data 102 every time a Card User 109 inserts their card and performs a transaction. Included within this Transaction a given user conducted multiple transactions within a given period of time ([55], “…24 and 48 hour activity totals may be entered…,” [40], “track individual events of a consumer account. Such events can include previous (i.e., …minutes since the last authorization (e.g., velocity)…”; Figure 4B, 625, minutes since last authorization).  O’Reilly and Scragg therefore disclose timers and measuring time between transactions, and fraud rules based on multiple transactions within a given period of time, as discussed.  
However, neither O’Reilly nor Scragg specifically disclose a fraud rule based on  a particular user face print for a given user conducted multiple transactions …using different accounts, and wherein the face print for the user matches a second face print for the user to a previous transaction conducted …and the transaction details includes a first account that does not match a second account in second transaction details associated with the previous transaction.
 However, Paliga discloses a fraud rule based on  a particular user face print for a given user conducted multiple transactions within a given period of time using different accounts, and wherein the face print for the user matches a second face print for the user to a previous transaction conducted within the given period of time and the transaction details includes a first account that does not match a second account in second transaction details associated with the previous transaction (page 7, lines 2-9, “…a video analytics system comprising a first database for storing searchable time-stamped transactional data indicative of activity within a monitored system; a second database for storing time-stamped video metadata; a correlation server for comparing the time-stamped transactional data with the time-stamped video metadata 5 to identify correlation events indicating potential activity of interest; and an output subsystem for reporting the correlation events from the correlation server.  a video analytics system comprising a first database for storing searchable time-stamped transactional data indicative of activity within a monitored system; a second database for storing time-stamped video metadata; a correlation server for comparing the time-stamped transactional data with the time-stamped video metadata 5 to identify correlation events indicating potential activity of interest; and an output subsystem for reporting the correlation events from the correlation server.”; page 8 lines 5-10; page 15, lines 15-17, “…The Harvesting Detection Module 405 uses the data to see if the same person…does more than one transaction in a row using the same card reader, but different cards.”; see also page 16, lines 12-23:      “Harvesting Detection Module Pseudo-Code (Person Based) (405):  
For Each VA (Video Analytics) Record 
If Person present THEN 
Search TS (Time Sensitive Data for corresponding transaction based on time in / out 
IF >1 record found AND card # different THEN 
create and store an incident report 
notify appropriate parties 

END IF 
Next Record)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method of fraud detection and mitigation as disclosed by O’Reilly, as modified by using facial expressions as second features in analysis techniques as disclosed by Crowell, as modified by adjusting fraud scores on the basis of transaction details, as disclosed by Scragg, with the further modification of  employing a fraud rule based on a given user making multiple transactions using different accounts within a given period of time as disclosed by Paliga, because such a technique would limit fraud losses due to cash harvesting and shimming/counterfeit card fraud (see Paliga, page 6, lines 23-24; page 8 lines 23-26).



Allowable Subject Matter
  Claims 12-18 are allowable.

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: 
With regard to 35 USC 101, claim 12 integrates the abstract ideas of risk mitigation and legal interactions into a practical application.  The recitation of capturing operator images, processing transactions, starting a timer, obtaining a second image, determining image match and account difference, flagging potential fraud and preventing the second transaction, use the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
With regard to 35 USC 103, prior art was not found to specifically disclose capturing a first image of an operator at a transaction terminal at a start of a first transaction; processing the first transaction based on interactions between the operator and the transaction terminal using a first account; starting a timer upon completion of the first transaction; obtaining a second image of the operator at the transaction terminal or a different transaction terminal at a start of a second transaction; determining the second image matches the first image; identifying a second account associated with the second transaction; flagging the second transaction as potential fraud based on the determining, the identifying, and a current value of the timer; and preventing the second transaction from processing on the transaction terminal or the different transaction terminal based on the flagging.
Specifically, closest prior art found, Paliga (AU 2017/201198), discloses capturing a first image of an operator at a transaction terminal at a start of a first transaction; obtaining a second image of the operator...at a second transaction…determining the second image matches the first image; identifying a second account associated with the second transaction; flagging the second transaction as potential fraud based on the determining, the identifying, and a second time (page 7, lines 2-9, “…a video analytics system comprising a first database for storing searchable time-“Harvesting Detection Module Pseudo-Code (Person Based) (405):  
For Each VA (Video Analytics) Record 
If Person present THEN 
Search TS (Time Sensitive Data for corresponding transaction based on time in / out 
IF >1 record found AND card # different THEN 
create and store an incident report 
notify appropriate parties 
END IF 
END IF 
Next Record

However, Paliga discloses post-transaction analysis of video and transaction data, and therefore Paliga does not specifically disclose the real-time fraud prevention as recited: processing the first transaction based on interactions between the operator and the transaction terminal using a first account; starting a timer upon completion of the first transaction; flagging the second transaction as potential fraud based on … a current value of the timer; and preventing the second transaction from processing on the transaction terminal or the different transaction terminal based on the flagging.
Closest NPL, “There Really is a Way to Do That”, dated June 17/2015, downloaded from https://www.marchnetworks.com/intelligent-ip-video-blog/there-really-is-a-way-to-do-that/ and attached as PDF file, discloses (See page 2, Scenario 2 and Solution, “Scenario 2: A thief has created multiple debit cards using stolen data he’s found online. He’s now using the cards at an ATM to withdraw money from other people’s accounts.  Intelligent Video Solution: Similar to the above solution, this bank can use its intelligent video to proactively search for instances of the same person making multiple withdrawals with different cards, which could signify theft. Again, the bank’s video surveillance captures images of all ATM transactions, while its video analytics detect when a person is standing at the machine. With a customized alert in place, the system compares transactions with video records, and automatically flags instances where the same person remained at the ATM and conducted multiple transactions with different cards. The system conveniently lists all these transactions in an easy-to-read report, helping security officials rapidly locate instances of cash harvesting.”
However, “There Really is a Way to Do That” does not specifically disclose a real-time analysis to prevent fraudulent transactions, as recited, processing the first transaction based on interactions between the operator and the transaction terminal using a first account; starting a timer upon completion of the first transaction; flagging the second transaction as potential fraud based on … a current value of the timer; and preventing the second transaction from processing on the transaction terminal or the different transaction terminal based on the flagging.

 O’Reilly (US Publication 2014/0067679) discloses a timer associated start and end time of a transaction,  ([75], “…Each ATM 100 stores Transaction Data 102 every time a Card User 109 inserts their card and performs a transaction. Included within this Transaction Data is the identity (ID) of the person and the start and end time that the transaction took place.”), and further discloses a timer or other trigger associated with the background analyzer ([79], “…The Background Analyzer 205 can work off a timer or another trigger, which uses the Transaction Collector 201 to retrieve a certain number of transactions using API 115 from the Transaction Database 103. Using these transactions, and the start and stop time, and location, it asks the Video Collector 202 to retrieve the correct video stream from the Video Data 101 using API 114….”).  However, O’Reilly discloses only using the timer information to retrieve data for analysis, not that the timer information itself is considered in the flagging for potential fraud, as recited,  flagging the second transaction as potential fraud based on the determining, the identifying, and a current value of the timer.  
Scragg (US Publication 2011/0016052) discloses a fraud rule based on  a given user conducted multiple transactions within a given period of time ([55], “…24 and 48 hour activity  flagging the second transaction as potential fraud based on the determining, the identifying, and a current value of the timer.  
No other prior art corrects the deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Nagalla (US Patent 10,346,675)
Mehew (US Publication 2012/0078787)

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685